DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pombo (US 20180180894)(hereinafter Pombo) in view of Zhang (US 7345277)(hereinafter Zhang).
Regarding claim 1, Pombo teaches a conversion assembly (fig 2B) to be secured to a hard hat having a productive dome cover and a visor, said conversion assembly comprising:
a cover (strap system 66) to flexibly extend over the protective dome cover of the hard hat (fig 2B, strap system extending around the hard hat and coupled to the headwear by coupling elements 68), the cover including a periphery strap (70) flexibly extendable around the protective dome cover in one continuous loop covering the front of the hard hat directly above the visor (figs 2A, 2B, the strap 70 flexibly extending around the headgear 22 and fastened to the headgear 22 by coupling elements 68),
a plurality of compartment housings (fig 2B, a communication component 40, a housing for a power source 30, a housing for head-mounted display 20) operatively secured about said periphery strap (fig 2B), wherein each of the plurality of compartment housings is spaced from the other of said plurality of compartments such that a portion of said periphery strap extends between each of said plurality of compartments disposed adjacent and spaced apart from each other of said plurality of compartments (figs 2A, 2B);
a battery (30) housed within one of said plurality of compartments (a power source 30 at the back of the headgear);

a mechanical connector (68) for removably securing said conversion assembly to the hard hat (fig 2B, para [0057]). 
Pombo does not teach the cover including a dome strap extendable over the protective dome cover. However, in the same field of endeavor, Zhang teaches a cover (112) to flexibly extend over the protective dome cover of the hard hat (114), the cover including a dome strap extendable over the protective dome cover (fig 1A) together with a periphery strap (fig 1A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap system of Pombo with the dome strap as taught by Zhang for the benefit of providing securement of the compartment housings to the headgear and also providing a counter-balance between the power assembly and the head mounted display (Zhang, column 6, lines 22-29).
Regarding claim 6, Pombo teaches a visor compartment (32) fixedly secured to the periphery strap and positioned adjacent the visor of the hard hat (fig 2A).
Regarding claim 7, Pombo teaches a wire harness (80) connected to the periphery strap and electrically connecting said plurality of electronic circuits together (para [0058], fig 2A), and Pombo also teaches straps may function as more of a track for providing contacts for communication between various components (para [0063]). Zhang also teaches a wire harness connected to the dome strap and the periphery strap and electrically connected the plurality of electronic circuits together (fig 1A, column 6, lines 3-5, the assembly 106 includes the necessary wiring 108 to interconnect the sensor assembly 102 to the power assembly 104). Then it is obvious for the ordinary skill in the art before the effective filing date of the claimed invention to recognize that the modified Pombo teaches a wire harness connected to the dome strap and the periphery strap and electrically connected the plurality of electronic circuits together for the benefit of providing communication between various components.
Regarding claim 12, Pombo teaches a wire harness (80) connected to the periphery strap and electrically connecting said plurality of electronic circuits together (para [0058], fig 2A), and Pombo also teaches straps may function as more of a track for providing contacts for communication between various components (para [0063]). Zhang also teaches a wire harness connected to the dome strap and the periphery strap and electrically connected the plurality of electronic circuits together (fig 1A, column 6, lines 3-5, the assembly 106 includes the necessary wiring 108 to interconnect the sensor assembly 102 to the power assembly 104). Then it is obvious that the modified Pombo teaches a wire harness connected to the dome strap and the periphery strap and electrically connected the plurality of electronic circuits together for the benefit of providing communication between various components.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732